Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference character 48 lacks a leader line in Figure 1.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both an overall seal guard assembly in Figures 1-2 and a gap in Figure 4.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 101.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "relatively long" in claim 1 is a relative term which renders the claim indefinite.  The phrase "relatively long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this phrase.
	
Claim 5 recites the limitation "said machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (6,293,631). Freeman shows a seal guard for a final drive of a tracked vehicle including all of the limitations as set forth above.
	Per claims 1-2, Freeman shows a base component 31 stationarily fixed to the vehicle 29, and surrounding a portion of a spindle housing 12. A sprocket component 86 is carried on, and surrounds a portion of, a sprocket hub 23 (which is rotatable about an axis 14). An intermediate component 56 is bolted over the exterior of the base component 31, and surrounds portions of both the base 31 and sprocket 86 components. The intermediate component 56 and sprocket component 86 form a radially extending sealing gap 62 at a location “free of a relatively long axial gap” between the final drive elements (12+13). 
	Per claim 3, the intermediate component 56 includes an inwardly extending radial flange 60 that forms one side of the radially extending seal gap 62.
	Per claim 4, the sprocket component 86 includes an outwardly extending radial surface (namely, the axially outer end of portion 67 thereof) forms the opposing side of the radially extending sealing gap 62. 
	Per claim 5, the base component 31 is fixed to the vehicle 29 with bolts 71 extending through a flange 33 thereof.
	Per claim 6, the sprocket component 86 is fixed to the sprocket hub 23 by bolts 89 that attach sprocket elements to the sprocket hub 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claims 1-6 above, and further in view of Larson et al (2011/0148188). Freeman shows all of the features as set forth in claim 7, except for the flange 60 of the intermediate component 56 having an axial width less than the radial length of the sealing gap 62. 
	In Figure 6, Larson shows the use of a shield component 202 having a radially inwardly extending flange with an axial width that is less than the radial length of a sealing gap 232. Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to form the flange of the intermediate component of Freeman with an axial width less than the radial length of the sealing gap, for the purpose of reducing weight of the intermediate component of the seal guard without compromising the protection provided by the seal gap. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show seal guards for the final drive of tracked vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617